Exhibit 10.2

 

 



EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (as amended from time to time, the “Agreement”) dated as of
March 19, 2019, by and between Piedmont Office Realty Trust, Inc. (the
“Company”), with its principal place of business at 5565 Glenridge Connector,
Suite 450, Atlanta, GA 30342 and C. Brent Smith, residing at the address set
forth on the signature page hereof (the “Executive”).

 

WHEREAS, the Company desires to secure the Executive’s continued employment with
the Company by entering into this Agreement, effective as of January 1, 2019
(the “Effective Date”), and the Executive wishes to continue his employment on
the terms set forth below.

 

Accordingly, the parties hereto agree as follows:

 

1.           Term. The Company hereby employs the Executive, and the Executive
hereby accepts such employment, for an initial term commencing as of Effective
Date and continuing for a period ending on December 31, 2019, unless sooner
terminated in accordance with the provisions of Section 4 (the period during
which the Executive is employed pursuant to this Agreement being hereinafter
referred to as the “Term”). The Term shall automatically be extended for
successive one-year periods in accordance with the terms of this Agreement
(subject to termination as aforesaid) unless either party notifies the other
party of non-renewal in writing, in accordance with Section 6.4, at least ninety
(90) days prior to the expiration of the initial Term or any subsequent renewal
period. The delivery by the Company to Executive of written notice indicating
that it intends not to extend the Term as provided in this Section 1 prior to
the expiration of the then operative Term shall not be deemed a termination of
Executive’s employment by the Company without Cause for purposes of this
Agreement, except as set forth in Section 4.5. If the Term expires, and
Executive and Company agree that Executive will remain employed by the Company,
but do not enter into a new employment agreement, then such employment shall be
“at-will” and this Agreement will be of no further force and effect other than
with respect to the provisions of this Agreement that are expressly intended to
survive the expiration of the Term.

 

2.           Duties. From the date of this Agreement through June 30, 2019, the
Executive shall be employed by the Company as President and Chief Investment
Officer of the Company (the “CIO”). From July 1, 2019 through the remainder of
the Term the Executive shall be employed by the Company as President and Chief
Executive Officer of the Company (the “CEO”). In both capacities,, the Executive
shall faithfully perform for the Company the duties of such offices and shall
perform such other duties of an executive, managerial or administrative nature,
which are consistent with such offices, as shall be specified and designated
from time to time by the Board of Directors of the Company (the “Board”),
including also serving as an officer, manager, agent, trustee or other
representative with respect to any subsidiary, affiliate or joint venture of the
Company (each a “Subsidiary”). If requested by the Board, Executive shall serve
as a member of the board of directors (or equivalent) of the Company or any
Subsidiary without additional compensation. The Executive shall devote
substantially all of his business time and effort to the performance of his
duties hereunder. Notwithstanding the foregoing, nothing herein shall prohibit
Executive from (i) engaging in personal investment activities for the Executive
and his family that do not give rise to any conflict of interests with the
Company or its affiliates, (ii) subject to prior approval of the Board,
accepting directorships unrelated to the Company that do not give rise to any
conflict of interests with the Company or its affiliates and (iii) engaging in
charitable and civic activities, so long as such activities and outside
interests described in clauses (i), (ii) and (iii) hereof do not interfere, in
any material respect, with the performance of the Executive’s duties hereunder.
The Executive shall be based in the Atlanta, Georgia metropolitan area.

 



 1 

 

 

3.Compensation.

 

3.1.           Salary. The Company shall pay the Executive during the Term a
base salary at a level to be determined by the Compensation Committee of the
Board (the “Compensation Committee”), which shall not be less the Executive’s
current base salary, in accordance with the customary payroll practices of the
Company applicable to senior executives (the “Base Salary”). The Compensation
Committee may provide for such increases in Base Salary as it may in its
discretion deem appropriate; provided that in no event shall the Base Salary be
decreased during the Term without the written consent of Executive.

 

3.2.           Bonus. During the Term, in addition to the Base Salary, for each
fiscal year of the Company ending during the Term, the Executive shall be
eligible to earn an annual target cash bonus of 50% (after meeting threshold
performance criteria), 100% (after meeting target performance criteria) and up
to 150% (after meeting maximum performance criteria) of the Base Salary (the
“Target Bonus Amount”) payable during such fiscal year based upon criteria to be
reasonably established not later than the first sixty (60) days of that fiscal
year by the Compensation Committee in consultation with Executive (the “Annual
Bonus”), which bonus shall be pursuant to the OIP (as defined below). The
Compensation Committee may also increase the Target Bonus Amount at any time
during the Term. The Annual Bonus actually earned for any fiscal year shall be
determined by the Compensation Committee in good faith and paid to Executive
within thirty (30) days following completion of the Company’s financial
statement audit for the applicable fiscal year, but in no event later than
December 31 of the year following the end of the relevant fiscal year (the
“Outside Payment Date”). Notwithstanding the foregoing, if the Company’s
financial statement audit has not been completed within three months after the
end of the fiscal year, the Company will pay the portion of Executive’s bonus
that the Compensation Committee is able to determine that Executive is entitled
to (if any) no later than the 120 days after the end of the fiscal year and the
remaining portion, if any, of Executive’s Annual Bonus shall be paid no later
than the Outside Payment Date.

 

3.3.           Incentive Award. During the Term, in addition to the Base Salary
and Annual Bonus, the Executive shall be eligible to participate in the
Company’s 2007 Omnibus Incentive Plan or other incentive plan as in effect from
time to time (as such plan is approved by the Stockholders) (the “OIP”), and
awards which may be granted to Executive thereunder shall vest on a basis
specified by the Compensation Committee and may be subject to the achievement of
pre-established performance-related goals determined by the Compensation
Committee, and otherwise shall be subject to such plan and definitive
documentation governing the award. Grants during the Term under the OIP shall be
made at such times and in such amounts as the Compensation Committee shall
determine in its discretion.

 



 2 

 

 

3.4.           Employee Benefits. Except with respect to benefits specifically
provided for otherwise in this Agreement, the Executive shall be entitled during
the Term to participate in any group life, hospitalization or disability
insurance plans, health programs, retirement plans, fringe benefit programs and
similar benefits that are available to other senior executives of the Company
generally, on the same terms as such other executives, in each case to the
extent that the Executive is eligible under the terms of such plans or programs.

 

3.5.           Vacation. The Executive shall be entitled to the number of
vacation days per fiscal year based upon tenure with the Company, as set forth
in the Company’s employee handbook, which number shall be pro-rated in the case
of any partial fiscal year during the Term and which vacation days shall
otherwise be taken consistent with the Company’s vacation policies. Vacation and
other paid time-off (PTO) shall be taken and provided in accordance with the
Company’s vacation and PTO policies and plans.

 

3.6.           Expenses. During the Term, the Company shall reimburse Executive
for all reasonable business expenses incurred by Executive in the performance of
Executive’s duties hereunder in accordance with the Company’s policies as in
effect from time to time.

 

3.7.           Forfeiture. If the Company is required to prepare an accounting
restatement due to the material noncompliance of the Company, as a result of
misconduct, with any financial reporting requirement under the securities laws,
Executive shall reimburse in like-kind the Company to the extent required by
Section 304 of the Sarbanes-Oxley Act of 2002 for any bonus or other
incentive-based or equity-based compensation received by Executive from the
Company during the 12-month period following the first public issuance or filing
with the Securities and Exchange Commission (whichever occurs first) of the
financial document embodying such financial reporting requirement and shall
reimburse the Company for any profits realized from the sale of securities of
the Company during that 12-month period.

 

4.           Termination. Notwithstanding any other provision of this Agreement,
the provisions of this Section 4 shall exclusively govern Executive’s rights
(except as otherwise expressly set forth herein) upon termination of employment
with the Company. Following Executive’s termination of employment, except as set
forth in this Section 4, Executive (and Executive’s legal representative and
estate) shall have no further rights to any compensation or any other benefits
under this Agreement.

 

4.1.           Definitions.

 

(a)           “Accrued Rights” means the sum of the following: (i) any accrued
but unpaid Base Salary through the date of termination; (ii) a payment in
respect of all unpaid, but accrued and unused vacation/PTO through the date of
termination; (iii) any Annual Bonus earned but unpaid as of the date of
termination for any previously completed fiscal year (i.e., not for the year of
employment termination); (iv) reimbursement for any unreimbursed business
expenses properly incurred by Executive in accordance with Company policy
through the date of termination; and (v) such rights, if any, under any award
granted to Executive pursuant to the OIP and other compensation programs and
employee benefits to which Executive may be entitled upon termination of
employment according to the documents governing such benefits.

 



 3 

 

 

(b)           “Cause” means any of the following: (i) any material act or
material omission by Executive which constitutes intentional misconduct in
connection with the Company’s or any Subsidiary’s business or relating to
Executive’s duties hereunder or a willful violation of law in connection with
the Company’s or any Subsidiary’s business or relating to Executive’s duties
hereunder; (ii) an act of fraud, conversion, misappropriation or embezzlement by
Executive with respect to the Company’s or any Subsidiary’s assets or business
or assets in the possession or control of the Company or any Subsidiary or
conviction of, indictment for (or its procedural equivalent) or entering a
guilty plea or plea of no contest with respect to a felony, the equivalent
thereof or any crime involving any moral turpitude with respect to which
imprisonment is a common punishment; (iii) any act of dishonesty committed by
Executive in connection with the Company’s or any Subsidiary’s business or
relating to Executive’s duties hereunder; (iv) the willful neglect of material
duties of Executive or gross misconduct by Executive, (v) the use of illegal
drugs or excessive use of alcohol to the extent that any of such uses, in the
Board’s good faith determination, materially interferes with the performance of
Executive’s duties to the Company or any Subsidiary; (vi) any other failure
(other than any failure resulting from incapacity due to physical or mental
illness) by Executive to perform his material and reasonable duties and
responsibilities as an employee, director or consultant of the Company or any
Subsidiary; or (vii) any breach of the provisions of Section 5; any of which
continues without cure, if curable, reasonably satisfactory to the Board within
ten (10) days following written notice from the Company or any Subsidiary
(except in the case of a willful failure to perform his duties or a willful
breach, which shall require no notice or allow no such cure right). For purposes
of the foregoing sentence, no act, or failure to act, on Executive’s part shall
be considered “willful” unless the Executive acted, or failed to act, in bad
faith or without reasonable belief that his act or failure to act was in the
best interest of the Company or any Subsidiary.

 

(c)           “Disability” means physical or mental incapacity whereby Executive
is unable with or without reasonable accommodation for a period of six (6)
consecutive months or for an aggregate of nine (9) months in any twenty-four
(24) consecutive month period to perform the essential functions of Executive’s
duties.

 

(d)           “Good Reason” shall be present where Executive gives notice to the
Board of his voluntary resignation (unless the following occur with Executive’s
written consent specifically referring to this Section 4) following either: (i)
the failure of the Company to pay or cause to be paid Base Salary or Annual
Bonus when due hereunder; (ii) a material diminution in Executive’s status,
including, title, position, duties, authority or responsibility; (iii) a
material adverse change in the criteria to be applied by the Company with
respect to Executive’s Target Bonus Amount (unless Executive has consented to
such criteria); (iv) the relocation of the Company’s executive offices to a
location outside of the Atlanta, Georgia metropolitan area without the consent
of Executive; or (v) the failure to provide Executive with awards under the OIP
(or another incentive plan then in effect) that are reasonably and generally
comparable to awards granted to other executive officers (other than the CEO) of
the Company under the OIP (after taking into account all awards granted to
Executive and such other executives under the OIP, unless Executive has
consented to the awards or the CEO has recommended to the Compensation Committee
that another executive officer receive a disproportionate award).
Notwithstanding the foregoing, (1) Good Reason (A) shall not be deemed to exist
unless the Executive gives to the Company a written notice identifying the event
or condition purportedly giving rise to Good Reason expressly referencing this
Section 4.1(e) within 90 days after the time at which Executive first becomes
aware of the event or condition and (B) shall not be deemed to exist at any time
after the Board has determined that there exists an event or condition which
could serve as the basis of a termination of the Executive’s employment for
Cause so long as the Board gives notice to Executive of such determination
within thirty (30) days of such determination and such notice is given within
120 days after the time at which the Board first becomes aware of the event or
conditions constituting Cause; and (2) if there exists an event or condition
that constitutes Good Reason, the Company shall have 30 days from the date
notice of Good Reason is given to cure such event or condition and, if the
Company does so, such event or condition shall not constitute Good Reason
hereunder; and if the Company does not cure such event or condition within such
30-day period, the Executive shall have ten (10) business days thereafter to
give the Company notice of termination of employment on account thereof
(specifying a termination date no later than ten (10) days from the date of such
notice of termination).

 



 4 

 

 

4.2.           Termination by the Company for Cause or by Executive’s
Resignation without Good Reason. The Term and Executive’s employment hereunder
may be terminated by the Company for Cause and shall terminate upon Executive’s
resignation without Good Reason, and in either case Executive shall be entitled
to receive only his Accrued Rights.

 

4.3.           Death/Disability. The Term and Executive’s employment hereunder
shall terminate upon Executive’s death or Disability. Upon termination of
Executive’s employment hereunder due to death or Disability, Executive or
Executive’s legal representative or estate (as the case may be) shall be
entitled to receive (i) the Accrued Rights, plus (ii) an amount equal to a
pro-rated portion of the Annual Bonus Executive otherwise would have been paid
for the fiscal year in which such termination of employment occurs, payable when
the Annual Bonus would otherwise have been paid to Executive pursuant to Section
3.2, based upon (a) actual performance for such fiscal year, as determined at
the end of such fiscal year and (b) the percentage of such fiscal year that
shall have elapsed through the date of Executive’s termination of employment,
plus (iii) provided that Executive or Executive’s legal representative or estate
(as the case may be) first executes and returns to the Company (and does not
revoke within any applicable waiting period relevant thereto) a release of all
claims arising out of or relating to this Agreement or Executive’s employment by
the Company or any Subsidiary (other than any claims for indemnification to
which Executive may be entitled as a result of his serving as an officer or
Director of the Company or any Subsidiary) that is in form and substance
reasonable satisfactory to the Company:

 

(a)           an amount, payable in a lump sum without discount 30 days after
the date of termination as a result of Executive’s death or Disability (subject
to Section 6.20) equal to two (2) times the sum of Executive’s (i) annual Base
Salary at the time of termination and (ii) the average Annual Bonus actually
earned and paid with respect to the last three full calendar years of the Term
completed prior to the date of termination. In the event that there are less
than three full calendar years of the Term completed by the date of termination,
such average shall be based on the average Annual Bonus(es) actually earned and
paid (or, if no Annual Bonus has been earned or paid by such termination date,
the amount of the maximum Target Bonus Amount for the year of termination shall
replace the average Annual Bonus in clause (ii) above) during the Term through
the date of termination. In addition, any calculation pursuant to clause (ii)
above will be based only on Annual Bonus amounts (or Target Bonus Amounts, as
applicable) for Executive in Executive’s employment capacity at the time of
termination (i.e., CIO or CEO, as applicable) without reference to amounts
earned and paid with respect to any prior capacity Executive served for the
Company.

 



 5 

 

 

(b)           continued medical benefits for Executive, Executive’s spouse and
Executive’s eligible dependents, who at the time of Executive’s termination are
enrolled in the Company’s benefits plan provided for a period of twelve (12)
months following the Executive’s termination of employment. Such benefits shall
be substantially identical to benefits maintained for other senior executives of
the Company, and shall be contingent upon Executive’s eligible dependents
continuing to fund any applicable “employee portion” of any premiums of other
co-pay or employee funded amounts. Executive acknowledges that such benefit
continuation is intended, and shall be deemed, to satisfy the obligations of the
Company and any of its subsidiaries and affiliates to provide continuation of
benefits under COBRA for such period and that the Company may satisfy such
obligation by paying any applicable COBRA premiums or causing such premiums to
be paid. Executive’s entitlement to benefits pursuant to this Section 4.3 (b)
shall cease if, during such period, Executive is employed by or otherwise is
rendering services to a third party for which Executive is entitled to receive
medical benefits.

 

(c)           In the event of a termination of employment pursuant to this
Section 4.3, each grant made to Executive pursuant to the OIP or any similar
plan that is subject to a time based vesting condition shall become vested (i)
in accordance with the terms of the grant or award, or (ii) as though such grant
or award had vested in equal quarterly amounts over the applicable vesting
period specified in the grant or award, whichever results in highest number of
vested securities or other rights. Executive or his estate shall have (i) thirty
days or (ii) the period specified in the grant or award whichever is greater, in
which to exercise those rights; provided that in no event shall such exercise
period be extended past the date the grant or award expires by its terms.

 

4.4.           Termination by the Company without Cause or Resignation by
Executive for Good Reason. The Term and Executive’s employment hereunder may be
terminated by the Company without Cause at any time and for any reason or by
Executive’s resignation for Good Reason at any time upon ten (10) days written
notice by the terminating party, although the Company may waive services during
that period. If Executive’s employment is terminated by the Company without
Cause (other than by reason of death or Disability) or if Executive resigns for
Good Reason, Executive shall be entitled to receive (i) the Accrued Rights, plus
(ii) an amount equal to a pro-rated portion of the Annual Bonus Executive
otherwise would have been paid for the fiscal year in which such termination of
employment occurs, payable when the Annual Bonus would otherwise have been paid
to Executive pursuant to Section 3.2 based upon (A) actual performance for such
fiscal year, as determined at the end of such fiscal year and (B) the percentage
of such fiscal year that shall have elapsed through the date of Executive’s
termination of employment, plus (iii) provided that Executive first executes and
returns to the Company (and does not revoke within any applicable waiting period
relevant thereto) a release of all claims arising out of or relating to this
Agreement or Executive’s employment by the Company or any Subsidiary (other than
any claims for indemnification to which Executive may be entitled as a result of
his serving as an officer or director of the Company or any Subsidiary) that is
in form and substance reasonably satisfactory to the Company, and subject to
Executive’s continued compliance with the provisions of Section 5 of this
Agreement (to the extent expressly applicable after the Term):

 



 6 

 

 

(a)           an amount, payable in a lump sum without discount 30 days after
the Executive’s date of termination (subject to Section 6.20), equal to two (2)
times the sum of Executive’s (i) annual Base Salary at the time of termination
and (ii) the average Annual Bonus actually earned and paid with respect to the
last three full calendar years of the Term completed prior to the date of
termination. In the event that there are less than three full calendar years of
the Term completed by the date of termination, such average shall be based on
the average Annual Bonus(es) actually earned and paid (or, if no Annual Bonus
has been earned or paid by such termination date, the amount of the maximum
Target Bonus Amount for the year of termination shall replace the average Annual
Bonus in clause (ii) above) during the Term through the date of termination. In
addition, any calculation pursuant to clause (ii) above will be based only on
Annual Bonus amounts (or Target Bonus Amounts, as applicable) for Executive in
Executive’s employment capacity at the time of termination (i.e., CIO or CEO, as
applicable) without reference to amounts earned and paid with respect to any
prior capacity Executive served for the Company.

 

(b)           continued medical benefits for Executive, Executive’s spouse and
Executive’s eligible dependents, who at the time of Executive’s termination are
enrolled in the Company’s benefits plans, for a period of twenty-four (24)
months following Executive’s termination of employment. Such benefits shall be
substantially identical to the benefits maintained for other senior executives
of the Company, and shall be contingent upon Executive or the Executive’s
eligible dependents continuing to fund any applicable “employee portion” of any
premiums or other co-pay or employee-funded amounts. Executive acknowledges that
such benefit continuation is intended, and shall be deemed, to satisfy the
obligations of the Company and any of its subsidiaries and affiliates to provide
continuation of benefits under COBRA for such period and that the Company may
satisfy such obligation by paying any applicable COBRA premiums or causing such
premiums to be paid. Executive’s entitlement to benefits pursuant to this
Section 4.4(b) shall cease if, during such period, Executive is employed by or
otherwise is rendering services to a third party for which Executive is entitled
to receive medical benefits.

 

(c)           In the event of a termination of employment pursuant to this
Section 4.4, each grant made to Executive pursuant to the OIP or any similar
plan that is subject to a time based vesting condition shall become 100% vested.
Executive shall have (i) thirty days or (ii) the period specified in the grant
or award whichever is greater, in which to exercise those rights; provided that
in no event shall such exercise period be extended past the date the grant or
award expires by its terms.

 

4.5.           Termination of Employment by Expiration of the Term. If the
Company notifies Executive that it is not renewing the initial Term or any
renewal period in accordance with Section 1 hereof, and thereafter the Executive
terminates his or her employment with the Company not later than the end of the
initial Term or the renewal period, as applicable, then Executive shall be
entitled to receive (i) the Accrued Rights, plus (ii) an amount equal to a
pro-rated portion of the Annual Bonus that Executive otherwise would have been
paid for the fiscal year in which such termination of employment occurs, payable
when the Annual Bonus would otherwise have been paid to Executive pursuant to
Section 3.2, based upon (a) actual performance for such fiscal year, as
determined at the end of such fiscal year and (b) the percentage of such fiscal
year that shall have elapsed through the date of Executive’s termination of
employment, plus (iii) provided that Executive first executes and returns to the
Company (and does not revoke within any applicable waiting period relevant
thereto) a release of all claims arising out of or relating to the Agreement or
Executive’s employment by the Company or any Subsidiary (other than any claims
for indemnification to which Executive may be entitled as a result of his
serving as an officer or director of the Company or any Subsidiary) that is in
form and substance reasonable satisfactory to the Company, and subject to
Executive’s continued compliance with the provisions of Section 5 of this
Agreement (to the extent expressly applicable after the Term):

 



 7 

 

 

(a)           an amount, payable in a lump sum without discount 30 days after
the Executive’s date of termination (subject to Section 6.20), equal to two (2)
times the sum of Executive’s (i) annual Base Salary at the time of termination
and (ii) the average Annual Bonus actually earned and paid with respect to the
last three full calendar years of the Term completed prior to the date of
termination. In the event that there are less than three full calendar years of
the Term completed by the date of termination, such average shall be based on
the average Annual Bonus(es) actually earned and paid (or, if no Annual Bonus
has been earned or paid by such termination date, the amount of the maximum
Target Bonus Amount for the year of termination shall replace the average Annual
Bonus in clause (ii) above) during the Term through the date of termination. In
addition, any calculation pursuant to clause (ii) above will be based only on
Annual Bonus amounts (or Target Bonus Amounts, as applicable) for Executive in
Executive’s employment capacity at the time of termination (i.e., CIO or CEO, as
applicable) without reference to amounts earned and paid with respect to any
prior capacity Executive served for the Company.

 

(b)           continued medical benefits for Executive, Executive’s spouse and
Executive’s eligible dependents, who at the time of Executive’s termination are
enrolled in Company’s benefits plans provided for a period of twelve (12) months
following Executives termination of employment. Such benefits shall be
substantially identical to the benefits maintained for other senior executives
of the Company, and shall be contingent upon Executive or Executive’s eligible
dependents continuing to fund any applicable “employee portion” of any premiums
or other co-pay or employee funded amounts. Executive acknowledges that such
benefit continuation is intended, and shall be deemed, to satisfy the
obligations of the Company and any of its subsidiaries and affiliates to provide
continuation of benefits under COBRA for such period and the Company may satisfy
such obligation by paying any applicable COBRA premiums or causing such premiums
to be paid. Executive’s entitlement to benefits pursuant to this Section 4.5 (b)
shall cease if, during such period, Executive is employed by or otherwise is
rendering services to a third party for which Executive is entitled to receive
medical benefits.

 

(c)           If Executive notifies the Company that he is not renewing the
initial Term or any renewal period not for Good Reason in accordance with
Section 1 and this Section 4.5 hereof and, thereafter, Executive’s employment
with the Company terminates as a result of the expiration of the Term, then
Executive shall not be entitled to any severance pay or benefits under Section 4
hereof.

 



 8 

 

 

4.6.           Notice of Termination. Any purported termination of employment by
the Company or by Executive (other than due to Executive’s death) shall be
communicated by written notice to the other party, which indicates the specific
termination provision in this Agreement relied upon and sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
employment under the provision so indicated and the date of employment
termination.

 

4.7.           Employee Termination and Board/Committee/Officer Resignation.
Upon termination of Executive’s employment for any reason, Executive’s
employment with each of the Company and each Subsidiary shall be terminated and
Executive shall be deemed to resign, as of the date of such termination and to
the extent applicable, from the boards of directors (and any committees thereof)
of the Company and any Subsidiary and affiliates and as an officer of the
Company and any Subsidiary. Executive shall confirm such resignation(s) in
writing to the Company.

 

4.8.           Excess Parachute Payments.

 

(a)           In the event that it shall be determined, based upon the advice of
the independent public accountants for the Company (the “Accountants”), that any
payment, benefit or distribution by the Company or any of its subsidiaries or
affiliates (a “Payment”) constitute “parachute payments” under Section
280G(b)(2) of the Code, as amended, then, if the aggregate present value of all
such Payments (collectively, the “Parachute Amount”) exceeds 2.99 times the
Executive’s “base amount”, as defined in Section 2800(b)(3) of the Code (the
“Executive Base Amount”), the amounts constituting “parachute payments” which
would otherwise be payable to or for the benefit of Executive shall be reduced
to the extent necessary so that the Parachute Amount is equal to 2.99 times the
Executive Base Amount (the “Reduced Amount”); provided that such amounts shall
not be so reduced if the Executive determines, based upon the advice of the
Accountants, that without such reduction Executive would be entitled to receive
and retain, on a net after tax basis (including, without limitation, any excise
taxes payable under Section 4999 of the Code), an amount which is greater than
the amount, on a net after tax basis, that the Executive would be entitled to
retain upon his receipt of the Reduced Amount.

 

(b)           If the determination made pursuant to clause (a) of this Section
4.8 results in a reduction of the Payments, such Payments shall be reduced in
the order that would provide the Executive with the largest amount of after-tax
proceeds (with such order determined by the Accountants in a manner that is both
consistent with, and avoids imposition of excise taxes under, Code Sections 280G
and 409A). The Executive shall at any time have the unilateral right to forfeit
any equity award in whole or in part, except to the extent such forfeiture would
result in an impermissible substitution under Code Section 409A.

 

(c)           As a result of the uncertainty in the application of Section 280G
of the Code at the time of a determination hereunder, it is possible that
payments will be made by the Company which should not have been made under
clause (a) of this Section 4.8 (“Overpayment”) or that additional payments which
are not made by the Company pursuant to clause (a) of this Section 4.8 should
have been made (“Underpayment”). In the event that there is a final
determination by the Internal Revenue Service, or a final determination by a
court of competent jurisdiction, that an Overpayment has been made, any such
Overpayment shall be repaid by Executive to the Company together with interest
at the applicable Federal rate provided for in Section 7872(f)(2) of the Code.
In the event that there is a final determination by the Internal Revenue
Service, a final determination by a court of competent jurisdiction or a change
in the provisions of the Code or regulations pursuant to which an Underpayment
arises, any such Underpayment shall be promptly paid by the Company to or for
the benefit of Executive, together with interest at the applicable Federal rate
provided for in Section 7872(f)(2) of the Code.

 



 9 

 

 

5.Covenants.

 

5.1.           Confidentiality.

 

(a)           For purposes of this Agreement, “Confidential Information” means
confidential information relating to the business of the Company or its
Subsidiaries that (i) has been made known to Executive through his relationship
with the Company or its Subsidiaries, (ii) has value to the Company or its
Subsidiaries and (iii) is not generally known to the public. Confidential
Information includes, without limitation, information relating to business
strategies, investment and disposition strategies, information regarding current
or prospective deals and transactions, terms of transaction documents (including
but not limited to purchase and sale agreements, operating agreements, lease
agreements and employment agreements), financial information, client
information, research activities, marketing plans and strategies, and non-public
personnel information, regardless of whether such information is marked
“confidential.” Confidential Information includes trade secrets (as defined
under applicable law) as well as information that does not rise to the level of
a trade secret, and includes information that has been entrusted to the Company
by a third party under an obligation of confidentiality. Confidential
Information does not include any information that has been voluntarily disclosed
to the public by the Company or its Subsidiaries (except where such public
disclosure has been made by Executive without authorization) or that has been
independently developed and disclosed by others, or that otherwise enters the
public domain through lawful means.

 

(b)           Executive acknowledges that, in his employment hereunder, he will
occupy a position of trust and confidence with the Company and its Subsidiaries.
Executive agrees that Executive shall not, except (i) as may be required to
perform his duties hereunder, (ii) as provided in Section 6.19 or as otherwise
required by applicable law or (iii) with the prior written consent of the
Company, use, disclose or disseminate any Confidential Information. This
provision shall be in addition to all requirements of applicable law with
respect to maintaining the secrecy and confidentiality of confidential
information and trade secrets, and Executive’s obligations hereunder will
continue for so long as the information in question continues to constitute
Confidential Information.

 

5.2.           Non-solicitation.

 

(a)           During the Executive’s employment with the Company and a period of
one-year following Executive’s termination for any reason, (the “Restricted
Period”), the Executive shall not, except on behalf of the Company or one of its
Subsidiaries or with the Company’s prior written consent, directly or by
assisting others, (i) solicit or encourage to leave the employment or other
service of the Company or any of its Subsidiaries, any Consultant or
managerial-level employee of the Company or its Subsidiaries, or (ii) solicit
for employment (on behalf of the Executive or any other person or entity) any
former Consultant or former managerial-level employee of the Company or its
Subsidiaries if that person has left the employment of or discontinued providing
services to the Company or any of its Subsidiaries within the then prior
one-year period.

 



 10 

 

 

(b)           During the Restricted Period, the Executive will not, whether for
his own account or for the account of any other person or entity, intentionally
interfere with the Company’s or any of its Subsidiaries’ relationship with, or,
directly or by assisting others, endeavor to entice away from the Company or any
of its Subsidiaries, any existing or actively sought tenant, co-investor,
co-developer, joint venturer or other customer (together, “Customer”) of the
Company or any of its Subsidiaries, and with whom Executive had Material Contact
during the last twelve (12) months of the Executive’s employment with the
Company.

 

(c)           For purposes of this Agreement, (x) Consultant means an
independent contractor who provides managerial-level services and who performs
(or in the last year has performed) a substantial portion of his or her services
for the Company or a Subsidiary, and (y) Material Contact means contact between
Executive and each Customer or potential Customer (i) with whom Executive dealt
on behalf of the Company or its Subsidiaries, (ii) whose dealings with the
Company or its Subsidiaries were coordinated or supervised by Executive, (iii)
about whom Executive obtained Confidential Information in the ordinary course of
business as a result of Executive’s association with the Company or its
Subsidiaries, or (iv) who receives products or services authorized by the
Company or its Subsidiaries, the sale or possession of which results or resulted
in possible compensation, commissions, or earnings for Executive.

 

5.3.           Non-competition. During the Restricted Period, unless Employee
has obtained the Board’s prior written approval, Executive shall not, directly
or by assisting others, render executive services which are the same or
substantially similar to the services which Executive provided to the Company
during the last twelve (12) months of Executive’s employment by the Company, to
any person or entity engaged in a Competing Business that has a Concentrated
Holding in a submarket in which the Company also has a Concentrated Holding as
of the date on which Executive ceases to be employed by the Company. “Competing
Business” shall mean the business of owning or managing commercial office
buildings. “Concentrated Holding” shall mean the ownership of both two or more
properties and 500,000 square feet of office space in a particular submarket.

 

5.4.           Company Policies. During the Term, Executive shall also be
subject to and shall abide by all written reasonable policies and procedures of
the Company provided to him, including regarding the protection of confidential
information and intellectual property and potential conflicts of interest,
except to the extent that such policies and procedures conflict with the other
provisions of this Agreement, in which case this Agreement shall control.
Executive acknowledges that the Company may amend any such policies and
guidelines from, time to time, and that Executive remains at all times bound by
their most current version to the extent made known to him and reasonable in
scope.

 



 11 

 

 

5.5.           Intellectual Property. As between Executive and the Company, the
Company shall be the sole owner of all the products and proceeds of Executive’s
services hereunder including, without limitation, all inventions, innovations,
improvements, technical information, systems, software developments, methods,
designs, formulas, analyses, drawings, reports, service marks, trademarks, trade
names, logos and all similar or related information (whether patentable or
unpatentable) that relate to the Company’s actual business, research and
development or existing products or services and that were conceived, developed
or made by Executive (whether or not during usual business hours or on the
premises of the Company and whether or not alone or in conjunction with any
other person) during Executive’s employment with the Company, together with all
patent applications, letters patent, trademarks, trade names and service mark
applications or registrations, copyrights and reissues thereof that may be
granted for or upon any of the foregoing (collectively referred to as “Work
Product”). Executive hereby assigns to the Company all of Executive’s right,
title and interest in and to any and all such Work Product, and Executive agrees
to perform all actions reasonably requested by the Company to establish and
confirm the Company’s ownership of such Work Product, whether during or after
the Term, without any additional compensation.

 

5.6.           General; Continuing Effect of Section 5. Executive and the
Company intend that: (i) this Section 5 concerning (among other things) the
exclusive services of Executive to the Company and/or its Subsidiaries shall be
construed as a series of separate covenants; (ii) if any portion of the
restrictions set forth in this Section 5 should, for any reason whatsoever, be
declared invalid by an arbitrator or a court of competent jurisdiction, the
validity or enforceability of the remainder of such restrictions shall not
thereby be adversely affected; and (iii) Executive declares that the
territorial, time and other limitations set forth in this Section 5 are
reasonable and properly required for the adequate protection of the business of
the Company and/or its Subsidiaries. In the event that any such limitation is
deemed to be unreasonable by an arbitrator or a court of competent jurisdiction,
Executive agrees to the reduction which such arbitrator or court shall have
deemed reasonable. All of the provisions of this Section 5 are in addition to
any other written agreements on the subjects covered herein that Executive may
have with the Company and/or any of its Subsidiaries and are not meant to and do
not excuse any additional obligations that Executive may have under such
agreements.

 

5.7.           Specific Performance. Executive acknowledges and agrees that the
confidential information, non-competition, non-solicitation, intellectual
property rights and other rights of the Company referred to in Section 5 of this
Agreement are each of substantial value to the Company and/or its Subsidiaries
and that any breach of Section 5 by Executive would cause irreparable harm to
the Company and/or its Subsidiaries, for which the Company and/or its
Subsidiaries would have no adequate remedy at law. Therefore, in addition to any
other remedies that may be available to the Company and/or any of its
Subsidiaries under this Agreement or otherwise, the Company and/or its
Subsidiaries shall be entitled to obtain temporary restraining orders,
preliminary and permanent injunctions and/or other equitable relief to
specifically enforce Executive’s duties and obligations under this Agreement, or
to enjoin any breach of this Agreement, without the need to post a bond or other
security and without the need to demonstrate special damages.

 

6.Other Provisions.

 

6.1.           Severability. Any provision of this Agreement which is deemed
invalid, illegal or unenforceable in any jurisdiction shall, as to that
jurisdiction and subject to this paragraph be ineffective to the extent of such
invalidity, illegality or unenforceability, without affecting in any way the
remaining provisions hereof in such jurisdiction or rendering that or any other
provisions of this Agreement invalid, illegal, or unenforceable in any other
jurisdiction. If any covenant should be deemed invalid, illegal or unenforceable
because its scope is considered excessive, such covenant shall be modified so
that the scope of the covenant is reduced only to the minimum extent necessary
to render the modified covenant valid, legal and enforceable.

 



 12 

 

 

6.2.           Construction. The parties acknowledge that this Agreement is the
result of arm’s-length negotiations between sophisticated parties, each afforded
representation by legal counsel. Each and every provision of this Agreement
shall be construed as though both parties participated equally in the drafting
of the same, and any rule of construction that a document shall be construed
against the drafting party shall not be applicable to this Agreement.

 

6.3.           Arbitration. Except as necessary for the Company and its
Subsidiaries, affiliates, successors or assigns or Executive to specifically
enforce or enjoin a breach of this Agreement (to the extent such remedies are
otherwise available), the parties agree that any and all disputes that may arise
in connection with, arising out of or relating to this Agreement, or any dispute
that relates in any way, in whole or in part, to Executive’s employment by the
Company or any Subsidiary, the termination of such employment or any other
dispute by and between the parties or their subsidiaries, affiliates, successors
or assigns related thereto, shall be submitted to binding arbitration in
Atlanta, Georgia according to Georgia law and the rules and procedures of the
American Arbitration Association. The parties agree that each party shall bear
its or his own expenses incurred in connection with any such dispute.

 

6.4.           Notices. Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally, by
nationally-recognized overnight courier service or sent by certified, registered
or express mail, postage prepaid. Any such notice shall be deemed given when so
delivered personally, when delivered by nationally-recognized overnight courier
service or, if mailed, five days after the date of deposit in the United States
mails as follows:

 

If to the Company, to:

 

Piedmont Office Realty Trust, Inc.

5565 Glenridge Connector, Suite 450

Atlanta, GA 30342

Attention: Chairman of the Board

 

with a copy to:

 

King & Spalding

1180 Peachtree Street

Atlanta, Georgia 30309

Attention: Keith Townsend

 

 

If to the Executive, to:

 

C. Brent Smith

at the address set forth on the signature page hereof

 

Any such person may by notice given in accordance with this Section 6.4 to the
other parties hereto designate another address or person for receipt by such
person of notices hereunder.

 



 13 

 

 

6.5.           Entire Agreement. This Agreement contains the entire agreement
between the parties and their predecessors with respect to the subject matter
hereof and supersedes all prior agreements, written or oral, with respect
thereto.

 

6.6.           Waivers and Amendments. Except as set forth in Sections 5.6 and
6.1, this Agreement may be amended, superseded, canceled, renewed or extended,
and the terms hereof may be waived, only by a written instrument signed by the
parties or, in the case of a waiver, by the party waiving compliance. No delay
on the part of any party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any waiver on the part of any party
of any such right, power or privilege nor any single or partial exercise of any
such right, power or privilege, preclude any other or further exercise thereof
or the exercise of any other such right, power or privilege.

 

6.7.           GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF GEORGIA WITHOUT REGARD TO ANY
PRINCIPLES OF CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF
ANY JURISDICTION OTHER THAN THE STATE OF GEORGIA. THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT AND ANY TRANSACTIONS CONTEMPLATED HEREBY.

 

6.8.           Assignment. This Agreement, and the Executive’s rights and
obligations hereunder, may not be assigned by the Executive; any purported
assignment by the Executive in violation hereof shall be null and void. This
Agreement, and the Company’s rights and obligations hereunder, may not be
assigned by the Company except that the Company may assign its rights and
obligations to any Subsidiary of the Company, provided that any such assignment
shall not relieve the Company of any obligations hereunder that are not
performed by such Subsidiary; any purported assignment by the Company in
violation hereof shall be null and void. Notwithstanding the foregoing, in the
event of any sale, transfer or other disposition of all or substantially all of
the Company’s assets or business, whether by merger, consolidation or otherwise,
the Company may assign this Agreement and its rights hereunder to a successor in
interest to substantially all of the business operations of the Company. It is
anticipated that the Executive’s employer of record and salary and bonus payor
may be a Subsidiary, but in that case the Company and such Subsidiary will be
jointly and severally liable for all amounts payable to Executive hereunder.

 

6.9.           Withholding. The Company shall be entitled to withhold from any
payments or deemed payments any amount of tax withholding it determines to be
required by law.

 



 14 

 

 

6.10.          Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.

 

6.11.          Counterparts. This Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original but all such counterparts together shall constitute one and
the same instrument. Each counterpart may consist of two copies hereof each
signed by one of the parties hereto.

 

6.12.          Survival. Anything contained in this Agreement to the contrary
notwithstanding, the provisions of Sections 3.7, 4, 5, and 6 shall survive
termination of this Agreement and any termination of Executive’s employment
hereunder.

 

6.13.          Existing Agreements. The Executive represents to the Company that
he is not subject or a party to any employment or consulting agreement,
non-competition covenant or other agreement, covenant or understanding which
might prohibit him from executing this Agreement or limit his ability to fulfill
his responsibilities hereunder.

 

6.14.          Set Off. The Company’s obligation to pay Executive the amounts
provided and to make the arrangements provided hereunder shall be subject to
set-off, counterclaim or recoupment of amounts owed by Executive to the Company
or its Subsidiaries to the extent permitted by applicable law; provided,
however, that the Company may not exercise its right of set-off except to the
extent that the Board (with Executive recused) determines in good faith that
Executive has failed to pay to the Company or any of its Subsidiaries any amount
owed to them and the amount of any such set-off shall be limited to the amount
the Board (with Executive recused) determines in good faith is owed to the
Company or any of its Subsidiaries.

 

6.15.          Executive’s Representations. Executive hereby represents to the
Company that the execution and delivery of this Agreement by Executive and the
Company and the performance by Executive of Executive’s duties hereunder shall
not constitute a breach of, or otherwise contravene, the terms of any employment
agreement or other agreement or policy to which Executive is a party or
otherwise bound. Executive represents and warrants that he is not subject to any
employment agreement, nondisclosure agreement, common law nondisclosure
obligation, fiduciary duty, noncompetition agreement, restrictive covenant or
any other obligation to any former employer or to any other person or entity in
any way relating to the right or ability of Executive to be employed by and/or
perform services for the Company and its Subsidiaries. Executive further
represents and warrants that he has not brought to or disclosed to the Company
or to its Subsidiaries, and covenants that he will not bring to or disclose to
the Company or to its Subsidiaries or use in connection with his employment with
the Company, any trade secrets or proprietary information from any of his prior
employers or from any other person or entity.

 



 15 

 

 

6.16.         Cooperation in Third-Party Disputes. During the Term and for a
period of two years thereafter, at the request of the Company, Executive shall
cooperate with the Company and/or its Subsidiaries and each of their respective
attorneys or other legal representatives (collectively referred to as
“Attorneys”) in connection with any claim, litigation, or judicial or arbitral
proceeding which is now pending or may hereinafter be brought against the
Company and/or any of its Subsidiaries or affiliates by any third party.
Executive’s duty of cooperation shall include, but shall not be limited to, (a)
meeting with the Company’s and/or its Subsidiaries’ Attorneys by telephone or in
person at mutually convenient times and places in order to state truthfully
Executive’s knowledge of the matters at issue and recollection of events; (b)
appearing at the Company’s and/or its Subsidiaries’ and/or their Attorneys’
request (and, to the extent possible, at a time convenient to Executive that
does not conflict with the needs or requirements of Executive’s then-current
employer or personal commitments) as a witness at depositions, trials or other
proceedings, without the necessity of a subpoena, in order to state truthfully
Executive’s knowledge of the matters at issue; and (c) signing at the Company’s
request declarations or affidavits that truthfully state the matters of which
Executive has knowledge. The Company shall promptly reimburse Executive for
Executive’s actual and reasonable travel or other out-of-pocket expenses
(including reasonable attorneys’ fees) that Executive may incur in cooperating
with the Company and/or its Subsidiaries under this Section 6.16.

 

6.17.         Compensation Committee. All discretionary and other actions and
authority granted to the Compensation Committee by this Agreement may be taken
by the full Board or any other committee of the Board it designates if the Board
does not have a Compensation Committee.

 

6.18.         Indemnification. Executive shall be entitled to the same rights to
indemnification in connection with his service, if any, as a director of the
Company or any of its Subsidiaries as the other Board members and the same
rights to indemnification in connection with his service as an executive officer
of the Company or any of its Subsidiaries as the other executive officers and
such indemnification rights shall survive the termination of his employment
hereunder. Executive’s rights to indemnification specifically include all such
rights arising pursuant to (i) the Company’s Articles of Incorporation and
Bylaws; (ii) any written agreements between the Company and its directors or
officers; (iii) insurance policies (including any extended reporting periods
available to directors thereunder) providing coverage to the Company’s
directors, officers and employees, including any directors and officers
indemnification insurance.

 

6.19.         Permitted Disclosures. Nothing contained in this Agreement limits
Executive’s ability to file a charge or complaint with the Equal Employment
Opportunity Commission or any other federal, state or local governmental agency
or commission (collectively, “Government Agencies”), or prevents Executive from
providing truthful testimony in response to a lawfully issued subpoena or court
order. Further, this Agreement does not limit Executive’s ability to communicate
with any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agency, including providing
documents or other information, without notice to the Company. Executive is
hereby notified that under the Defend Trade Secrets Act: (a) no individual will
be held criminally or civilly liable under federal or state trade secret law for
disclosure of a trade secret (as defined in the Economic Espionage Act) that is:
(i) made in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney, and made solely for the purpose of
reporting or investigating a suspected violation of law; or (ii) made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal so that it is not made public; and (b) an individual
who pursues a lawsuit for retaliation by an employer for reporting a suspected
violation of the law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual files any document containing the trade secret under seal, and does
not disclose the trade secret, except as permitted by court order.

 



 16 

 

 

6.20.         Section 409A.

 

(a)           The intent of the parties is that payments and benefits under this
Agreement comply with or be exempt from Section 409A of the Code and the
regulations and guidance promulgated thereunder (collectively “Code Section
409A”) and the Company shall have complete discretion to interpret and construe
this Agreement and any associated documents in any manner that establishes an
exemption from (or compliance with) the requirements of Code Section 409A. If
for any reason, such as imprecision in drafting any provision of this Agreement
(or of any award of compensation, including, without limitation, equity
compensation or benefits) does not accurately reflect its intended establishment
of an exemption from (or compliance with) Code Section 409A, as demonstrated by
consistent interpretations or other evidence of intent, such provision shall be
considered ambiguous as to its exemption from (or compliance with) Code Section
409A and shall be interpreted by the Company in a manner consistent with such
intent, as determined in the discretion of the Company.

 

(b)           A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits that are considered nonqualified deferred compensation under
Code Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A, and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “such a separation from service.” The determination of whether and when a
separation from service has occurred for proposes of this Agreement shall be
made in accordance with the presumptions set forth in Section 1.409A-1(h) of the
Treasury Regulations.

 

(c)            Any provision of this Agreement to the contrary notwithstanding,
if at the time of the Executive’s separation from service, the Company
determines that the Executive is a “specified employee,” within the meaning of
Code Section 409A, then to the extent any payment or benefit that the Executive
becomes entitled to under this Agreement on account of such separation from
service would be considered nonqualified deferred compensation under Code
Section 409A such payment or benefit shall be paid or provided at the date which
is the earlier of (i) six (6) months and one day after such separation from
service and (ii) the date of the Executive’s death (the “Delay Period”). Upon
the expiration of the Delay Period, all payments and benefits delayed pursuant
to this Section 6.19 (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid or provided
to the Executive in a lump-sum, and any remaining payments and benefits due
under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein.

 



 17 

 

 

(d)           Any reimbursements and in-kind benefits provided under this
Agreement that constitute deferred compensation within the meaning of Code
Section 409A shall be made or provided in accordance with the requirements of
Code Section 409A, including, without limitation, that (i) in no event shall any
fees, expenses or other amounts eligible to be reimbursed by the Company under
this Agreement be paid later than the last day of the calendar year next
following the calendar year in which the applicable fees, expenses or other
amounts were incurred; (ii) the amount of expenses eligible for reimbursement,
or in-kind benefits that the Company is obligated to pay or provide, in any
given calendar year shall not affect the expenses that the Company is obligated
to reimburse, or the in-kind benefits that the Company is obligated to pay or
provide, in any other calendar year; (iii) the Executive’s right to have the
Company pay or provide such reimbursements and in-kind benefits may not be
liquidated or exchanged for any other benefit; and (iv) in no event shall the
Company’s obligations to make such reimbursements or to provide such in-kind
benefits apply later than the Executive’s remaining lifetime (or if longer,
through the second (2nd) anniversary of the Executive’s termination of
employment).

 

(e)           For purposes of Code Section 409A, the Executive’s right to
receive any installment payments shall be treated as a right to receive a series
of separate and distinct payments. Whenever a payment under this Agreement
specifies a payment period with reference to a number of days (for example,
“payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company. In no event may the Executive,
directly or indirectly, designate the calendar year of any payment to be made
under this Agreement, to the extent such payment is subject to Code Section
409A.

 

(f)           The Company makes no representation or warranty and shall have no
liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to Code
Section 409A but do not satisfy an exemption from, or the conditions of, Code
Section 409A.

 

6.21.         Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

 

[Signature Page Follows]

 18 

 

 

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.

 

  PIEDMONT OFFICE REALTY TRUST, INC.           By: /s/ Frank McDowell     Name:
Frank McDowell     Title: Chairman of the Board             C. BRENT SMITH      
/s/ C. Brent Smith     Address: [Redacted Address]  



 

 

 

 

 

 

 

 

 

 



 19 

